                                                                            JS-6
 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10 ESTATE OF LIONEL GIBSON, JR.                          Case No. 2:16-cv-06962-PLA
   and as Successors in Interest to Lionel
11 Gibson, deceased, ALICE V. CORLEY                     [Hon. Paul L. Abrams]
   and LIONEL GIBSON, SR.,
12 individually.
                                                         ORDER OF DISMISSAL OF
13                                       Plaintiffs,     ENTIRE ACTION WITH
           vs.                                           PREJUDICE
14
   CITY OF LONG BEACH; CHIEF
15 ROBERT G. LUNA, in his individual
   and official capacity; OFFICER
16 CHRISTOPHER BRAMMER, in his
   individual and official capacity;
17 OFFICER FERNANDO D.
   ARCHULETA, in his individual and
18 official capacity; OFFICER BERANDO
   BARAJAS, in his individual and official
19 capacity; OFFICER CRAIG M.
   HAZLEWOOD, in his individual and
20 official capacity; OFFICER RANDALL
   J. BEACH, in his individual and official
21 capacity; OFFICER RUDOLFO RIOS,
   in his individual and official capacity;
22 and DOES 1 through 50 inclusive,
23                                    Defendants.
24
25
26
27
28
                                                       -1-                Case No. 2:16-cv-06962-PLA
       [PROPOSED] ORDER OF DISMISSAL OF ENTIRE ACTION WITH PREJUDICE
1                                            ORDER
2         Based on the stipulation of the parties and GOOD CAUSE appearing
3 therefore, IT IS HEREBY ORDERED that the above-entitled action against CITY
4 OF LONG BEACH, CHIEF ROBERT G. LUNA, OFFICER CHRSTOPHER
5 BRAMMER, OFFICER FERNANDO ARCHULETA, OFFICER BERANDO
6 BARAJAS, OFFICER CRAIG M. HAZLEWOOD, OFFICER RANDALL J.
7 BEACH, and OFFICER RUDOLFO RIOS is dismissed, with prejudice pursuant to
8 Federal Rules of Civil Procedure 41(a)(1). Each party shall bear their own costs and
9 fees.
10
11 IT IS SO ORDERED.
12
13 DATED: June 12, 2019
                                             HONORABLE PAUL L. ABRAMS
14                                           UNITED STATES MAGISTRATE JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    -2-                     Case No. 2:16-cv-06962-PLA
                    [PROPOSED] ORDER OF DISMISSAL OF ENTIRE ACTION WITH PREJUDICE
